       Case 1:20-cv-03197-PGG-SDA Document 49
                                           48 Filed 12/11/20
                                                    12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X

MIGUEL PERAL, on behalf of himself
and FLSA Collective Plaintiffs,
                     Plaintiff,
        -against-                                      Case No.: 20-cv-03197
TOWER157, LLC, BROADWAY 152 LLC,                   A
MORNINGSIDE HEIGHTS REALTY, LLC,                   N   [PROPOSED]
201 WEST 84TH STREET, LLC,                             RULE 68 JUDGMENT
GILI HABERBERG, and ROBERT
SEIDEN,

                    Defendants.


        WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants

TOWER157, LLC, BROADWAY 152 LLC, MORNINGSIDE HEIGHTS REALTY, LLC, GILI

HABERBERG, and ROBERT SEIDEN, (collectively, “Defendants”), having offered to allow

Plaintiff MIGUEL PERAL (“Plaintiff”) to take a judgment against them, jointly and severally, in

the sum of Forty-Seven Thousand Five Hundred Dollars and No Cents ($47,500.00), in accordance

with the terms and conditions of the Defendants’ Rule 68 Offer dated December 10, 2020 and filed

as Exhibit A to Docket Number 47;

        WHEREAS, on December 10, 2020, Plaintiff’s attorney having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgement (Dkt. No. 47);

        It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff in accordance with the terms and conditions of Defendants’ Rule 68 Offer dated

December 10, 2020 and filed as Exhibit A to Docket Number 47. The Clerk is directed to close

this case.
     Case 1:20-cv-03197-PGG-SDA Document 49
                                         48 Filed 12/11/20
                                                  12/10/20 Page 2 of 2




SO ORDERED:

         December 11
Dated: ____________________, 2020       ___________________________________
       New York, New York               Judge Paul G. Gardephe
                                        United States District Judge
